PER CURIAM:
This is an appeal from a final judgment and order granting summary judgment in favor of the Village of North Palm Beach. The district court held that plaintiff failed to show the essential element of its claim under 42 U.S.C. § 2000cc, the Religious Land Use and Institutionalized Persons Act, that the sign ordinance of the Village of North Palm Beach was a substantial burden on its exercise of religious rights. Finding no reversible error in this holding, the judgment is due to be affirmed.
AFFIRMED.